Exhibit 10.1

 

TABLE OF CONTENTS

 

 

 

Consent

 

Final Judgment

 

 

--------------------------------------------------------------------------------


[g136831ke03i001.gif]

UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, Plaintiff, Civ. Action No. v. WELLCARE HEALTH PLANS,
INC. Defendant. CONSENT OF DEFENDANT WELLCARE HEALTH PLANS, INC. 1. Defendant
WellCare Health Plans, Inc. (“Defendant”) waives service of a summons and the
complaint in this action, enters a general appearance, and admits the Court’s
jurisdiction over Defendant and over the subject matter of this action. 2.
Without admitting or denying the allegations of the complaint (except as to
personal and subject matter jurisdiction, which Defendant admits), Defendant
hereby consents to the entry of the Final Judgment as to Defendant WellCare
Health Plans, Inc. in the form attached hereto (the “Final Judgment”) and
incorporated by reference herein, which, among other things: (a) permanently
restrains and enjoins Defendant from violation of Section 17(a) of the
Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)], Sections
10(b), 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the Securities Exchange Act of 1934
(the “Exchange Act”) [15 U.S.C. §§ 78j(b), 78m(a), 78m(b)(2)(A) and
78m(b)(2)(B)] and Exchange Act Rules

 


[g136831ke03i002.gif]

10b-5, 12b-20, 13a-1, and 13a-13 [17 C.F.R. §§ 240.10b-5, 240.12b-20, 240.13a-1,
and 240.13a-13]; (b) orders Defendant to pay disgorgement in the amount of $1;
and (b) orders Defendant to pay a civil penalty in the amount of $10,000,000,
under Section 20(d)(2)(C) of the Securities Act [15 U.S.C. § 77t(d)(2)(C)] and
Section 21(d)(3)(B)(iii) of the Exchange Act [15 U.S.C. § 78u(d)(3)(B)(iii)]. 3.
Defendant acknowledges that the civil penalty paid pursuant to the Final
Judgment may be distributed pursuant to the Fair Fund provisions of Section
308(a) of the Sarbanes-Oxley Act of 2002. Regardless of whether any such Fair
Fund distribution is made, the civil penalty shall be treated as a penalty paid
to the government for all purposes, including all tax purposes. To preserve the
deterrent effect of the civil penalty, Defendant agrees that it shall not, after
offset or reduction of any award of compensatory damages in any Related Investor
Action based on Defendant’s payment of disgorgement in this action, argue that
it is entitled to, nor shall it further benefit by, offset or reduction of such
compensatory damages award by the amount of any part of Defendant’s payment of a
civil penalty in this action (“Penalty Offset”). If the court in any Related
Investor Action grants such a Penalty Offset, Defendant agrees that it shall,
within 30 days after entry of a final order granting the Penalty Offset, notify
the Commission’s counsel in this action and pay the amount of the Penalty Offset
to the United States Treasury or to a Fair Fund, as the Commission directs. Such
a payment shall not be deemed an additional civil penalty and shall not be
deemed to change the amount of the civil penalty imposed in this action. For
purposes of this paragraph, a “Related Investor Action” means a private damages
action brought against Defendant by or on behalf of one or more 2

 


[g136831ke03i003.gif]

investors based on substantially the same facts as alleged in the Complaint in
this action. 4. Defendant waives the entry of findings of fact and conclusions
of law pursuant to Rule 52 of the Federal Rules of Civil Procedure. 5. Defendant
waives the right, if any, to a jury trial and to appeal from the entry of the
Final Judgment. 6. Defendant enters into this Consent voluntarily and represents
that no threats, offers, promises, or inducements of any kind have been made by
the Commission or any member, officer, employee, agent, or representative of the
Commission to induce Defendant to enter into this Consent. 7. Defendant agrees
that this Consent shall be incorporated into the Final Judgment with the same
force and effect as if fully set forth therein. 8. Defendant will not oppose the
enforcement of the Final Judgment on the ground, if any exists, that it fails to
comply with Rule 65(d) of the Federal Rules of Civil Procedure, and hereby
waives any objection based thereon. 9. Defendant waives service of the Final
Judgment and agrees that entry of the Final Judgment by the Court and filing
with the Clerk of the Court will constitute notice to Defendant of its terms and
conditions. Defendant further agrees to provide counsel for the Commission,
within 30 days after the Final Judgment is filed with the Clerk of the Court,
with an affidavit or declaration stating that Defendant has received and read a
copy of the Final Judgment. 10. Consistent with 17 C.F.R. § 202.5(f), this
Consent resolves only the claims asserted against Defendant in this civil
proceeding. Defendant acknowledges that no promise or representation has been
made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal liability that may
have arisen or 3

 


[g136831ke03i004.gif]

may arise from the facts underlying this action or immunity from any such
criminal liability. Defendant waives any claim of Double Jeopardy based upon the
settlement of this proceeding, including the imposition of any remedy or civil
penalty herein. Defendant further acknowledges that the Court’s entry of a
permanent injunction may have collateral consequences under federal or state law
and the rules and regulations of self-regulatory organizations, licensing
boards, and other regulatory organizations. Such collateral consequences
include, but are not limited to, a statutory disqualification with respect to
membership or participation in, or association with a member of, a
self-regulatory organization. This statutory disqualification has consequences
that are separate from any sanction imposed in an administrative proceeding. In
addition, in any disciplinary proceeding before the Commission based on the
entry of the injunction in this action, Defendant understands that it shall not
be permitted to contest the factual allegations of the complaint in this action.
11. Defendant understands and agrees to comply with the Commission’s policy “not
to permit a defendant or respondent to consent to a judgment or order that
imposes a sanction while denying the allegation in the complaint or order for
proceedings.” 17 C.F.R. § 202.5. In compliance with this policy, Defendant
agrees: (i) not to take any action or to make or permit to be made any public
statement denying, directly or indirectly, any allegation in the complaint or
creating the impression that the complaint is without factual basis; and (ii)
that upon the filing of this Consent, Defendant hereby withdraws any papers
filed in this action to the extent that they deny any allegation in the
complaint. If Defendant breaches this agreement, the Commission may petition the
Court to vacate the Final Judgment and restore this action to its active docket.
Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or
(ii) right to take  4

 


[g136831ke03i005.gif]

legal or factual positions in litigation or other legal proceedings in which the
Commission is not a party. 12. Defendant hereby waives any rights under the
Equal Access to Justice Act, the Small Business Regulatory Enforcement Fairness
Act of 1996, or any other provision of law to seek from the United States, or
any agency, or any official of the United States acting in his or her official
capacity, directly or indirectly, reimbursement of attorney’s fees or other
fees, expenses, or costs expended by Defendant to defend against this action.
For these purposes, Defendant agrees that Defendant is not the prevailing party
in this action since the parties have reached a good faith settlement. 13. In
connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the
Commission is a party, Defendant (i) agrees to appear and be interviewed by
Commission staff at such times and places as the staff requests upon reasonable
notice; (ii) will accept service by mail or facsimile transmission of notices or
subpoenas issued by the Commission for documents or testimony at depositions,
hearings, or trials, or in connection with any related investigation by
Commission staff; (iii) appoints Defendant’s undersigned attorney as agent to
receive service of such notices and subpoenas; (iv) with respect to such notices
and subpoenas, waives the territorial limits on service contained in Rule 45 of
the Federal Rules of Civil Procedure and any applicable local rules, provided
that the party requesting the testimony reimburse Defendant’s travel, lodging,
and subsistence expenses at the then-prevailing U.S. Government per diem rates;
and (v) consents to personal jurisdiction over Defendant in any United States
District Court for purposes of enforcing any such subpoena. 5

 


[g136831ke03i006.gif]

14. Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice. 15. Defendant agrees that
this Court shall retain jurisdiction over this matter for the purpose of
enforcing the terms of the Final Judgment. WellCare Health Plans, Inc. Dated:
May 13, 2009 By: /s/ Thomas F. O’Neil III Name: Thomas F. O’Neil III Title:
Senior Vice President, General Counsel Address: WellCare Health Plans, Inc. 8735
Henderson Road Renaissance 1, 3rd Floor Tampa, FL 33634 On May 13th, 2009 Thomas
F. O’Neil III, a person known to me, personally appeared before me and
acknowledged executing the foregoing Consent with full authority to do so on
behalf of WellCare Health Plans, Inc. as its SVP, General Counsel Notary Public
Commission expires: Approved as to form: Douglas A. Fellman, Esq. Hogan &
Hartson LLP 555 Thirteenth Street, NW Washington, D.C. 20004 Counsel for
WellCare Health Plans, Inc. Attorney for Defendant 6 /s/ TINA R. MARCARIO /s/
Douglas A. Fellman

 


 

[g136831ke05i001.gif]

UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, Plaintiff, Civil Action No.__________ v. WELLCARE
HEALTH PLANS INC., Defendant. FINAL JUDGMENT AS TO DEFENDANT WELLCARE HEALTH
PLANS, INC. The Securities and Exchange Commission (“Commission”) having filed a
Complaint and Defendant WellCare Health Plans, Inc. (“Defendant” or “WellCare”)
having entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to entry of this
Final Judgment without admitting or denying the allegations of the Complaint
(except as to jurisdiction); waived findings of fact and conclusions of law; and
waived any right to appeal from this Final Judgment: I. IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that Defendant and Defendant’s agents, servants,
employees, attorneys, and all persons in active concert or participation with
them who receive actual notice of this Final Judgment by personal service or
otherwise are permanently restrained and enjoined from violating, directly or
indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange
Act”)

 


[g136831ke05i002.gif]

[15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. §
240.10b-5], by using any means or instrumentality of interstate commerce, or of
the mails, or of any facility of any national securities exchange, in connection
with the purchase or sale of any security: (a) to employ any device, scheme, or
artifice to defraud; (b) to make any untrue statement of a material fact or to
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading; or
(c) to engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person. II. IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that Defendant and Defendant’s agents, servants,
employees, attorneys, and all persons in active concert or participation with
them who receive actual notice of this Final Judgment by personal service or
otherwise are permanently restrained and enjoined from violating Section 17(a)
of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the
offer or sale of any security by the use of any means or instruments of
transportation or communication in interstate commerce or by use of the mails,
directly or indirectly: (a) to employ any device, scheme, or artifice to
defraud; (b) to obtain money or property by means of any untrue statement of
material fact or omission of a material fact necessary in order to make the
statements made, in light of the circumstances in which they were made, not
misleading; or

 


[g136831ke05i003.gif]

(c) to engage in any transaction, practice, or course of business which operates
or would operate as a fraud or deceit on the purchaser. III. IT IS HEREBY
FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s agents,
servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise are permanently restrained and enjoined from
violating Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules
12b-20, 13a-1, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, and
240.13a-13], by: (a) failing to file with the Commission such factually accurate
and complete periodic reports as required pursuant to Section 13(a) of the
Exchange Act and Rules 13a-1 and 13a-13 thereunder; or by (b) omitting to state,
in addition to the information expressly required to be included in such annual
and quarterly reports, any such further material information as may be necessary
to make the required statements, in light of the circumstances under which such
statements are made, not misleading. IV. IT IS HEREBY FURTHER ORDERED, ADJUDGED,
AND DECREED that Defendant and Defendant’s agents, servants, employees,
attorneys, and all persons in active concert or participation with them who
receive actual notice of this Judgment by personal service or otherwise are
permanently restrained and enjoined from violating Sections 13(b)(2)(A) and
13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78(m)(b)(2)(A) and 78m(b)(2)(B)],
by:

 


[g136831ke05i004.gif]

(a) failing to make and keep books, records, and accounts, which, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of its
assets; or (b) failing to devise and maintain a system of internal accounting
controls sufficient to provide reasonable assurances that: (1) transactions are
executed in accordance with management’s general or specific authorization; (2)
transactions are recorded as necessary (a) to permit preparation of financial
statements in conformity with generally accepted accounting principles (GAAP) or
any other criteria applicable to such statements, and (b) to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. V. IT
IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable for
disgorgement of $1, representing profits gained as a result of the conduct
alleged in the Complaint, and a civil penalty in the amount of $10 million
pursuant to Section 20(d)(2)(C) of the Securities Act [15 U.S.C. § 77t(d)(2)(C)]
and Section 21(d)(3)(B)(iii) of the Exchange Act [15 U.S.C. §
78u(d)(3)(B)(iii)]. Defendant shall satisfy these obligations by paying
$10,000,001 pursuant to the terms of the payment schedule set forth in paragraph
VI below to the Clerk of this Court, together with a cover letter identifying
WellCare Health Plans, Inc. as a defendant in this action;

 


[g136831ke05i005.gif]

setting forth the title and civil action number of this action and the name of
this Court; and specifying that payment is made pursuant to this Final Judgment.
Defendant shall simultaneously transmit photocopies of such payment and letter
to the Commission’s counsel in this action. By making this payment, Defendant
relinquishes all legal and equitable right, title, and interest in such funds,
and no part of the funds shall be returned to Defendant. Defendant shall pay
post-judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.
The Clerk shall deposit the funds into an interest bearing account with the
Court Registry Investment System (“CRIS”) or any other type of interest bearing
account that is utilized by the Court. These funds, together with any interest
and income earned thereon (collectively, the “Fund”) shall be held in the
interest bearing account until further order of the Court. In accordance with 28
U.S.C. § 1914 and the guidelines set by the Director of the Administrative
Office of the United States Courts, the Clerk is directed, without further order
of this Court, to deduct from the income earned on the money in the Fund a fee
equal to ten percent of the income earned on the Fund. Such fee shall not exceed
that authorized by the Judicial Conference of the United States. The Commission
may by motion propose a plan to distribute the Fund subject to the Court’s
approval. Such a plan may provide that the Fund shall be distributed pursuant to
the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002.
Regardless of whether any such Fair Fund distribution is made, amounts ordered
to be paid as civil penalties pursuant to this Judgment shall be treated as
penalties paid to the government for all purposes, including all tax purposes.
To preserve the deterrent effect of the civil penalty, Defendant shall not,
after offset or reduction of any award of

 


[g136831ke05i006.gif]

compensatory damages in any Related Investor Action based on Defendant’s payment
of disgorgement in this action, argue that it is entitled to, nor shall it
further benefit by, offset or reduction of such compensatory damages award by
the amount of any part of Defendant’s payment of a civil penalty in this action
(“Penalty Offset”). If the court in any Related Investor Action grants such a
Penalty Offset, Defendant shall, within 30 days after entry of a final order
granting the Penalty Offset, notify the Commission’s counsel in this action and
pay the amount of the Penalty Offset to the United States Treasury or to a Fair
Fund, as the Commission directs. Such a payment shall not be deemed an
additional civil penalty and shall not be deemed to change the amount of the
civil penalty imposed in this Judgment. For purposes of this paragraph, a
“Related Investor Action” means a private damages action brought against
Defendant by or on behalf of one or more investors based on substantially the
same facts as alleged in the Complaint in this action. VI. WellCare shall pay
$10,000,001 in four installments according to the following schedule: (1)
$2,500,001 within 30 calendar days of entry of this Final Judgment plus
post-judgment interest pursuant to 28 U.S.C. § 1961; (2) $2,500,000 within 90
calendar days of entry of this Final Judgment plus post-judgment interest
pursuant to 28 U.S.C. § 1961; (3) $2,500,000 within 180 calendar days of entry
of this Final Judgment plus post-judgment interest pursuant to 28 U.S.C. § 1961;
and (4) $2,500,000 within 365 calendar days of entry of this Final Judgment plus
post-judgment interest pursuant to 28 U.S.C. § 1961. If WellCare fails to make
any payment by the date agreed and/or in the amount agreed according to the
schedule set forth above, all outstanding payments under this

 


[g136831ke05i007.gif]

Final Judgment, including post-judgment interest, minus any payments made, shall
become due and payable immediately without further application to the Court.
VII. IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of Defendant
WellCare Health Plans, Inc. is incorporated herein with the same force and
effect as if fully set forth herein, and that Defendant shall comply with all of
the undertakings and agreements set forth therein. VIII. IT IS FURTHER ORDERED,
ADJUDGED, AND DECREED that this Court shall retain jurisdiction of this matter
for the purposes of enforcing the terms of this Final Judgment. IX. There being
no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil
Procedure, the Clerk is ordered to enter this Final Judgment forthwith and
without further Notice. Dated: ______________, _______
____________________________________ UNITED STATES DISTRICT JUDGE

 

 